


110 HR 1642 : Homeless Veterans Housing at Sepulveda

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1642
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To direct the Secretary of Veterans Affairs
		  to ensure that, to the extent possible, an enhanced-use lease for a homeless
		  housing project at the Department of Veterans Affairs facility known as the
		  Sepulveda Ambulatory Care Center, located in North Hills, California, shall
		  provide that such housing project shall be maintained as a sober living
		  facility for veterans only, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Veterans Housing at Sepulveda
			 Ambulatory Care Center Promotion Act.
		2.Enhanced use
			 lease for Sepulveda Ambulatory Care Center, Department of Veterans
			 Affairs
			(a)Requirements for
			 leaseThe Secretary of Veterans Affairs may enter into an
			 enhanced-use lease under
			 section
			 8162 of title 38, United States Code, at the Department
			 facility known as the Sepulveda Ambulatory Care Center (in this Act referred to
			 as the Center), for a homeless housing project, only to the
			 extent, subject to the exceptions provided in subsection (d), that any such
			 lease contains legally enforceable provisions that the tenant under the lease
			 shall comply with the following terms and conditions:
				(1)That the housing
			 project located at the Center shall provide housing exclusively for veterans,
			 as defined in section
			 101 of title 38, United States Code.
				(2)That such housing
			 project shall be maintained, for the duration of the lease, as a sober living
			 facility.
				(3)That the housing
			 project shall be adequately staffed with health care, counseling, and security
			 personnel, taking into account the ratio of such staff to residents, in order
			 to protect residents of the housing project and of the community, and that the
			 minimum staffing ratios shall be specified in an enforceable provision of the
			 lease.
				(4)That the housing
			 project shall provide housing to not fewer than 150 and not more than 225
			 residents.
				(b)Consideration of
			 qualified organizationsThe Secretary shall consider proposals
			 for the enhanced-use lease under subsection (a) from all organizations
			 determined by the Secretary to be qualified, and which are capable and willing
			 to comply with the terms and conditions described in paragraphs (1), (2), (3),
			 and (4) of subsection (a).
			(c)Selection of
			 organizationIn the event that there are more than one qualified
			 organizations described in subsection (b) which submit a proposal, the
			 Secretary shall enter into the enhanced-use lease under subsection (a) with the
			 organization that the Secretary determines shall offer the best treatment
			 services, security staffing, and supervision with respect to residents of the
			 housing project. The Secretary shall give preference to entering into such a
			 lease with a qualified organization which has the most experience nationwide in
			 providing housing and treatment for homeless veterans.
			(d)ExceptionsIf
			 the Secretary, after a diligent search, is unable to enter into an enhanced-use
			 lease with a qualified organization containing all of the terms and conditions
			 specified in subsection (a) on or before a date that is 12 months after the
			 date of the enactment of this Act, the Secretary—
				(1)may enter into
			 such a lease with a qualified organization providing that the housing project
			 shall be exclusively for veterans during the duration of the lease, with
			 preference given to an organization which housing project shall provide housing
			 to the highest number of residents not exceeding 225; and
				(2)if, after a
			 diligent search, the Secretary is unable to enter into such a lease with a
			 qualified organization that provides that the housing project shall be
			 exclusively for veterans during the duration of the lease, may enter into such
			 a lease with an organization providing that not less than 80 percent of the
			 residents of the housing project shall be veterans throughout the duration of
			 the lease.
				
	
		
			Passed the House of
			 Representatives May 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
